IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

James H. Larsen,                            )           PER CURIAM DECISION
                                            )
      Plaintiff and Appellant,              )            Case No. 20110770‐CA
                                            )
v.                                          )                    FILED
                                            )                (January 6, 2012)
Randall Wright,                             )
                                            )                 2012 UT App 9
      Defendant and Appellee.               )

                                           ‐‐‐‐‐

Third District, West Jordan Department, 110401936
The Honorable Andrew H. Stone

Attorneys:        James H. Larsen, Provo, Appellant Pro Se
                  Peter C. Schofield, Orem, for Appellee

                                           ‐‐‐‐‐

Before Judges McHugh, Thorne, and Christiansen.

¶1      James H. Larsen appeals the trial court’s order dismissing his complaint. This is
before the court on its own motion for summary disposition based on the lack of a
substantial question for review. Larsen failed to respond to the motion. As a result of
his failure to respond and the lack of a viable legal issue identified in his docketing
statement, he has failed to identify a substantial question for review warranting further
consideration by this court. See Utah R. App. P. 10. Absent a substantial issue for
review, this court may summarily affirm a district court’s order.
¶2   Affirmed.




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Michele M. Christiansen, Judge




20110770‐CA                            2